FILED
                                                                           Mar 11 2019, 5:56 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




      ATTORNEYS FOR APPELLANTS                                   ATTORNEY FOR APPELLEES
      Thomas R. Malapit, Jr.                                     Michael L. Carmin
      Joshua A. Brown                                            Carmin Parker, PC
      Ryan L. Groves                                             Bloomington, Indiana
      Barry A. Hall
      McKinney & Malapit Law
      Muncie, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      William J. Huff, II Revocable                              March 11, 2019
      Trust Declaration, Dated June                              Court of Appeals Case No.
      28, 2011 and Nicole E. Huff                                18A-PL-1123
      Revocable Trust Declaration,                               Appeal from the
      Dated June 28, 2011,                                       Monroe Circuit Court
      Appellants-Defendants,                                     The Honorable
                                                                 J. David Holt, Senior Judge
              v.                                                 Trial Court Cause No.
                                                                 53C06-1804-PL-755
      Michael O. Cain and Linda A.
      Raymond,
      Appellees-Plaintiffs.



      Kirsch, Judge.


[1]   William J. Huff, II Revocable Trust Declaration, Dated June 28, 2011 and

      Nicole E. Huff Revocable Trust Declaration, Dated June 28, 2011 (collectively,


      Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019                           Page 1 of 20
      “the Huffs”) appeal from the trial court’s grant of a preliminary injunction in

      favor of Michael O. Cain and Linda A. Raymond (collectively, “Cain”). The

      Huffs present one issue on appeal, which we restate as: Whether the trial court

      abused its discretion when it issued a preliminary injunction enjoining the Huffs

      from using certain easements to cut and remove timber from their real estate.


[2]   We vacate and remand.


                                  Facts and Procedural History1
[3]   In 1990, Kenton L. Robinson (“Robinson”) was the owner of real estate in

      Monroe County, Indiana. On March 12, 1990, Robinson granted an easement

      (“the Grant of Easement”) to Terre Haute Real Estate Corporation (“THR”),

      the then owner of property adjacent to Robinson’s property. Appellants’ App.

      Vol. 2 at 53-56. Subsequently, Robinson conveyed his real estate, and it became

      The Shores subdivision (“The Shores”). Cain is the current owner of Lot 9 in

      The Shores and holds an undivided interest in certain common areas of The

      Shores, including an area known as the Common Nature Preserve. Tr. at 59-

      61. The Huffs are the current owners of the real estate adjacent to The Shores

      (“the Huff Real Estate”), previously owned by THR, and the successors in

      interest to the Grant of Easement.




      1
       Oral argument was heard on this case on December 12, 2018 in the Indiana Supreme Court courtroom in
      Indianapolis, Indiana. We commend counsel on the quality of their written and oral advocacy.

      Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019                         Page 2 of 20
[4]   The Grant of Easement contains three separate easements through The Shores.

      Easement No. 1 provides “a private, non-exclusive surface easement for ingress

      and egress over and along the roadway for The Shores as depicted in the plat

      thereof.” Appellants’ App. Vol. 2 at 29-30. Easement No. 1 is Shady Side Drive,

      the principal road serving The Shores and ending in a cul-de-sac on the south

      end of the subdivision. Tr. at 33.


[5]   Easement No. 2 provides “a fifty (50) feet wide private driveway easement over

      Lot 9 and the Common Nature Preserve of [T]he Shores . . . .” Appellants’ App.

      Vol. 2 at 30. Easement No. 2 also provides in relevant part, “Grantee shall limit

      its use of the driveway easement for the construction and development of and

      use by not more than four of the six single family residences allocated to

      Grantee’s real estate . . . .” Id. Easement No. 2 further provides, “Grantee

      covenants to maintain the driveway easement in a sightly manner, at the

      expense of Grantee or its assigns.” Id.


[6]   Easement No. 3 provides “a fifty (50) feet wide private driveway easement

      extending from the south end of the roadway within The Shores . . . and over

      Lot 1 and the Common Nature Preserve near the west property line of The

      Shores . . . and as more particularly described in Exhibit C . . . .” Id. at 31.

      Easement No. 3 is an ingress and egress easement over Lot 1 and part of the

      Common Nature Preserve and connects The Shores to a part of the Huffs Real

      Estate. Id. at 12. Easement No. 3 also provides in relevant part, “Grantee’s use

      of this Easement No. 3 shall be limited to construction and development of and

      use by not more than three of the six single family residences allocated to

      Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019          Page 3 of 20
      Grantee’s real estate . . . .” Id. at 31. Similar to Easement No. 2, Easement No.

      3 provided, “Grantee covenants to maintain the driveway easement in a sightly

      manner, at the expense of Grantee or its assigns.” Id.


[7]   The General Conditions portion of the Grant of Easement further provides in

      relevant part as follows:


              1. The grant of driveway easement and surface easements as
                 described hereinabove includes such access by Grantee, its
                 invitees or licensees as is necessary from time to time to
                 repair, restore, maintain or replace water lines or sewer lines
                 or other utilities located within the described easement and to
                 repair, maintain or improve the driveways.


              2. Grantee covenants to limit use of the easements above
                 described, for the construction, development and use by
                 Grantee and its grantees and assigns of six (6) single family
                 residential structures, each of which may include guest and
                 caretaker quarters and other buildings attendant thereto, to be
                 located on Grantee’s real estate described in Exhibit A and as
                 more particularly described above.


              3. The Shores Homeowners Association, Inc. and its members
                 shall have the right to enforce the within covenants and
                 restrictions by court injunction obtained by due process of
                 law.


      Id.


[8]   The Grant of Easement between Robinson, then owner of the land that would

      eventually become The Shores, and THR, then owner of the Huff Real Estate,

      was the result of negotiation and dispute by THR on its belief that the platting

      Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019       Page 4 of 20
      and development of The Shores landlocked its property. The limitation on use

      of the easements as described in the Grant of Easement for the benefit of the

      THR property, now the Huff Real Estate, was limited to construction,

      development and use of six single family residences and attendant structures

      and was an expressly negotiated term, as stated by the attorney representing

      THR at that time, “that’s all Mr. Robinson would agree to.” Tr. at 147-53.


[9]   The Huff Real Estate was comprised of approximately 193 acres, acquired from

      THR, and approximately 44 acres, known as the Chumley parcels, adjacent to

      The Shores. The Huff Real Estate is heavily wooded and hilly land, and access

      by land to the Huff Real Estate is via the three access easements. After the

      Huffs acquired their land, they enlisted the services of Ralph Unversaw

      (“Unversaw”), District Forester for the Indiana Department of Natural

      Resources’ Division of Forestry (“DNR”), who developed a Stewardship Plan

      specifically for the Huff Real Estate, which was finalized in July of 2017.

      Appellants’ App. Vol. 2 at 69-95. Unversaw described the Huff Real Estate as

      about 249 acres, all of which is forested and located partially on Lake Monroe

      adjacent to The Shores. Id. The Stewardship Plan included certain well-

      delineated goals for the Huff Real Estate, including to improve the stand of

      trees, improve the wildlife habitat, control exotic and invasive species, provide

      an enjoyable place to recreate, selectively harvest trees throughout the woods in

      the future, develop four home sites, provide better access throughout the

      property, and develop fire trails. Id. at 70.




      Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 5 of 20
[10]   As a part of implementing the Stewardship Plan, and pursuant to the Grant of

       Easement, the Huffs hired Logan Freeman (“Freeman”) to clear out the

       easements. Tr. at 187-88. During the time he was working on the Huff Real

       Estate, Freeman worked about five days a week and eight to ten hours each

       day. Id. As a part of clearing the easements, Freeman brought in

       approximately 100 tri-axle dump trucks of stone through The Shores and the

       easements and did not receive any complaints from Cain or anyone in The

       Shores. Id. at 188-89.


[11]   During roughly the same time that Freeman was working on the Huff Real

       Estate, the Huffs hired Ohio River Veneer to begin the process of harvesting the

       timber on the Huff Real Estate, and the company applied for a logging permit

       from the director of the Monroe County Planning Department (“the Planning

       Department”). Id. at 7, 27. In June 2017, after several delays, the Planning

       Department refused to issue a logging permit to Ohio River Veneer and the

       Huffs. The Planning Department explained that it had been contacted by

       landowners in The Shores who believed that the language of the Grant of

       Easement limited the easements to “construction, development and use by a

       maximum of six single family homes and that their utilization for logging

       activities would ‘overburden’ the easements and is not allowed.” Appellants’

       App. Vol. 2 at 98. The Planning Department further stated, “[u]ntil the Grant of

       Easement is amended to expand the permissible uses to allow logging activities

       or there is a court order that declares that the proposed logging activities are




       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019         Page 6 of 20
       allowed by the existing easement language, our office would be unable to issue

       a logging permit.” Id.


[12]   After reviewing Indiana statutes and consulting with attorneys, the Huffs

       determined that a logging permit was not needed when harvesting timber

       outside of an urban area, and they subsequently withdrew their application for a

       logging permit. Tr. at 127. One statute relied on by the Huffs was Indiana

       Code section 36-7-4-1103(c), which states, “This chapter does not authorize an

       ordinance or action of a plan commission that would prevent, outside of urban

       areas, the complete use and alienation of any mineral resources or forests by the

       owner or alienee of them.” After consulting with a civil engineer, the Huffs

       determined that 98% of the Huff Real Estate is outside of an urban area. Id. at

       135-36. Notwithstanding section 36-7-4-1103(c), the Planning Department

       noted that a permit was still necessary because Monroe County had an

       ordinance that “predates the statute” and requires a permit that can be obtained

       after showing that the applicant is using “best management practices” and

       shows a legal right to the timber and “a way of getting the logs . . . out . . .

       through a . . . valid ingress or egress easement that would allow logging.” Id. at

       14.


[13]   In December 2017, the Huffs entered into a contract with Tri-State Timber

       (“Tri-State”) to cut and remove trees from the Huff Real Estate. Id. at 169-70.

       The Huffs were to receive a percentage of the proceeds from the sale of the

       removed trees. In April 2018, Tri-State filed an application for a logging permit

       with the Planning Department. Id. at 13,98. The logging permit application,

       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019          Page 7 of 20
       citing “Zoning Ordinance 825,” warned that special restrictions on tree

       harvesting may apply to lands in the Lake Monroe watershed and provided that

       logging as part of land clearing for further development may require a grading

       permit. Pls.’s Ex. E. The form further advised that failure to obtain a grading

       permit before clearing land for development purposes was an ordinance

       violation subject to fines and other legal action. Id. The Planning Department

       did not grant the permit. Tr. at 16-17. After being told by the Planning

       Department that the logging permit would not be issued, Tri-State made the

       determination to start harvesting again because it thought that it had the legal

       right to practice forestry outside an urban area pursuant to Indiana Code

       section 36-7-4-1103(c). Id. at 181. Around April 10, 2018, Tri-State began

       harvesting the timber on the Huff Real Estate, and Tri-State expected the work

       to be finished in approximately ten weeks, weather permitting. As part of its

       logging activities, Tri-State drove large commercial logging trucks and

       equipment over Easement No. 1, Shady Side Drive, which is a hilly and curvy

       two-lane road with no sidewalks or shoulders. Id. at 54-55.


[14]   On April 18, 2018, Cain filed his complaint for declaratory judgment and

       injunctive relief. In the complaint, Cain requested declaratory judgment to

       determine the rights granted to the Huffs by the Grant of Easement and for a

       declaration that the easements do not authorize ingress and egress for

       commercial logging activity on the Huff Real Estate. Appellants’ App. Vol. 2 at

       15. Cain also requested a permanent injunction against the Huffs, enjoining use

       of the easements for commercial logging activities or any purpose other than


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 8 of 20
       specifically authorized by the general conditions in the Grant of Easement. Id.

       at 16. On April 20, 2018, Cain filed a petition for a temporary restraining order

       (“TRO”) to enjoin the Huffs’ logging. The trial court denied the TRO petition

       after a hearing but set the matter for a hearing on a preliminary injunction.

       Logging activities on the Huff Real Estate greatly increased after the TRO

       hearing.


[15]   On May 3, 2018, a hearing was held on the issue of a preliminary injunction.

       At the hearing, Cain presented evidence that he is a member of The Shores

       Homeowners’ Association and owned property in The Shores. Cain testified

       that he objected to the Huffs’ use of the easements to remove logs from the Huff

       Real Estate for commercial sale even if for the development of single-family

       homes. Tr. at 78. Cain further testified, “I feel like these logging trucks and

       this machinery are trespassing across the easements because they don’t have

       permission to be there.” Id. at 90. Cain also presented evidence that the use of

       logging trucks on the easements is an annoyance and inconvenience to him,

       although he only lives in his home in The Shores approximately four months

       out of the year. Id. at 80, 89. Cain testified that he had safety concerns

       regarding the logging trucks using the easements and introduced a picture of a

       neighbor standing behind a mailbox as a logging truck passed, but Cain did not

       have any knowledge of any accidents occurring on Shade Side Drive in the

       years since he has owned his property. Id. at 85.


[16]   Cain also presented testimony of Alice Sharp (“Sharp”), a neighbor of Cain, but

       not a resident of The Shores. Sharp testified that she lives three houses north of

       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019           Page 9 of 20
       Cain on Shady Side Drive and is familiar with The Shores from going on walks

       and visiting people who lived there, but that she is not a member of The Shores.

       Id. at 53-54. Sharp further testified that on one occasion when the logging

       trucks were using Shady Side Drive, she had to pull her car to the shoulder

       when a truck came around a curve in the road. Id. at 54-55. She also stated

       that the logging activity has “definitely slowed down pedestrian traffic.” Id. at

       55. After testifying on direct examination that she had “seen lots of logging

       trucks and equipment” on Shady Side Drive, Sharp testified on cross-

       examination that she only witnessed approximately six logging trucks pass

       through Shady Side Drive over the course of the prior two weeks. Id. at 54, 57.


[17]   At the hearing, William J. Huff (“William”) testified that, although he was

       clearing trees from the Huff Real Estate, he was not in the process of building

       homes on the land; instead, he was “preparing for the future use of [the] land.”

       Id. at 100. The evidence presented at the hearing included William’s statement

       that the logging activity on the Huff Real Estate at the time the complaint was

       filed was to remove trees in accordance with the Stewardship Plan. Id. at 111.

       In discussing what is necessary for future development, the Huffs presented

       testimony from a civil engineer that the “standard first step in a development

       project is clearing” the land. Id. at 131. After reviewing the relevant portions of

       the Grant of Easement, the civil engineer testified that the development and use

       of the Huff Real Estate would include “clearing and grading, establishment of

       building sites for these buildings,” the extension of utility lines, and building of

       homes and garages. Id. at 134. The engineer further testified that, as part of


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 10 of 20
       this process, any valuable timber that is removed during the clearing could be

       sold to help offset costs. Id. at 135.


[18]   William testified that he understood that the process of harvesting the timber

       would only continue for a period of about eight weeks, depending on weather,

       and that harvesting would not need to be done again for approximately ten

       years. Id. at 122-23. Evidence was presented that, once the timber was

       harvested, a ten to fifteen-year rotation was expected before harvesting needed

       to occur again but was dependent on the growth rate of the timber and the

       presence of diseases or other outside forces. Id. at 173, 182.


[19]   The Huffs presented evidence that their contract for selective harvesting with

       Tri-State was worth approximately $500,000, but they did not show what

       percentage of that value they were to receive from Tri-State. Id. at 117. The

       Huffs also maintained that they would incur penalties and fees associated with

       the cessation of work under their contract with Tri-State and that timber worth

       $20,000 had already been cut on their land and would spoil if not removed. Id.

       at 117, 184-85.


[20]   On May 8, 2018, the trial court entered its order granting Cain relief and

       prohibiting the Huffs from using the easements for anything other than the

       construction, development, and use of single-family structures. Appellants’ App.

       Vol. 2 at 106-11. The trial court specifically ordered that the Huffs were

       enjoined from “using the [easements] through The Shores . . . for access to [the

       Huff Real Estate] except for the construction, development and use by [the


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019      Page 11 of 20
       Huffs] of single-family residential structures, which may include guest and

       caretaker quarters and other buildings attendant thereto.” Id. at 110. The trial

       court further enjoined the Huffs from “use of the [easements] described in the

       Grant of Easement, which encumber [the Huff Real Estate,] for commercial

       logging or for hauling logs or trees, or forestry activity.” Id. The Huffs now

       appeal.


                                       Discussion and Decision
[21]   “The grant or denial of a preliminary injunction rests within the sound

       discretion of the trial court, and our review is limited to whether there was a

       clear abuse of that discretion.” Duke Energy of Ind., LLC v. City of Franklin, 69

       N.E.3d 471, 481-82 (Ind. Ct. App. 2016). When granting a preliminary

       injunction, a trial court is required to enter special findings and conclusions

       thereon. Ind. Trial Rules 52, 65(D). When considering whether a trial court’s

       grant of a party’s motion for a preliminary injunction constitutes an abuse of

       discretion, this court determines whether the evidence supports the trial court’s

       special findings of fact and whether the findings support the judgment. Hannum

       Wagle & Cline Eng’g, Inc. v. Am. Consulting, Inc., 64 N.E.3d 863, 874 (Ind. Ct.

       App. 2016). This court should not disturb the findings or judgment unless they

       are clearly erroneous, nor should the court reweigh the evidence or reassess

       witness credibility. Id. Rather, the court should consider only the evidence

       favorable to the judgment and all reasonable inferences to be drawn therefrom.

       Id. We will reverse the trial court’s judgment only when it is clearly erroneous,



       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 12 of 20
       and a judgment is clearly erroneous when a review of the record leaves us with

       a firm conviction that a mistake has been made. Id.


[22]   To obtain a preliminary injunction, the moving party has the burden of showing

       by a preponderance of the evidence that: (1) the movant’s remedies at law are

       inadequate, thus causing irreparable harm pending resolution of the substantive

       action; (2) the movant has at least a reasonable likelihood of success at trial by

       establishing a prima facie case; (3) threatened injury to the movant outweighs

       the potential harm to the nonmoving party resulting from the granting of an

       injunction; and (4) the public interest would not be disserved by the granting of

       the injunction. Apple Glen Crossing, LLC v. Trademark Retail, Inc., 784 N.E.2d

       484, 487 (Ind. 2003). In order to grant a preliminary injunction, the moving

       party has the burden of showing, by a preponderance of the evidence, that the

       facts and circumstances entitle him to injunctive relief. U.S. Land Servs., Inc. v.

       U.S. Surveyor, Inc., 826 N.E.2d 49, 62-63 (Ind. Ct. App. 2005). The power to

       issue a preliminary injunction should be issued sparingly, and such relief should

       not be granted except in rare instances in which the law and facts are clearly

       within the moving party’s favor. Id. at 63.


[23]   The Huffs argue that the trial court abused its discretion when it granted the

       preliminary injunction prohibiting them from harvesting timber from the Huff

       Real Estate. Specifically, the Huffs contend, in part, that the trial court’s grant

       of a preliminary injunction was an abuse of discretion because the preliminary

       injunction was overbroad. The Huffs assert that the preliminary injunction was

       not narrowly tailored and was broader than reasonably necessary to protect

       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 13 of 20
       Cain’s interest because it prevents them from using the easements to exercise

       their rights on the Huff Real Estate.


[24]   An injunction is an extraordinary remedy that should be granted only with

       caution. Rennaker v. Gleason, 913 N.E.2d 723, 733 (Ind. Ct. App. 2009).

       Injunctions must be narrowly tailored and never more extensive in scope than is

       reasonably necessary to protect the interests of aggrieved parties. Id.

       Moreover, the injunction should not be so broad as to prevent the enjoined

       party from exercising his rights. U.S. Land Servs., 826 N.E.2d at 65 (citing

       Boczar v. Meridian St. Found., 749 N.E.2d 87, 94 (Ind. Ct. App. 2001)). If an

       injunction is more extensive than is reasonably necessary to protect a party’s

       interests or unduly prevents a party from exercising his rights, we may remand

       to the trial court for revision. Id.


[25]   Here, the trial court granted a preliminary injunction and ordered the following:


               [T]hat Defendants and Defendants’ agents, employees, attorneys
               and all others under Defendants’ control and in active concert
               and participation with Defendants be restrained and enjoined
               from trespass on Plaintiffs’ Real Estate and specifically are
               restrained and enjoined from using the Access Easements
               through The Shores subdivision for access to Defendants’ Real
               Estate except for the construction, development and use by
               Defendants or Defendants’ grantees and assigns of single family
               residential structures, which may include guest and caretaker
               quarters and other buildings attendant thereto to be located on
               Defendants’ Real Estate . . .


               [T]hat Defendants and Defendants’ agents, employees, attorneys
               and all of those under Defendants’ control and in active concert

       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 14 of 20
               and participation with Defendants be restrained and enjoined
               from use of the Access Easements described in the Grant of
               Easement, which encumber Defendants’ Real Estate and
               Plaintiffs’ Real Estate for commercial logging or for hauling logs
               or trees, or forestry activity.


       Appellants’ App. Vol. 2 at 110.


[26]   The language in the first paragraph of the order closely mirrors the language

       used in the General Conditions of the original Grant of Easement, which

       provided, “Grantee covenants to limit use of the easements above described, for

       the construction, development and use by Grantee and its grantees and assigns

       of six (6) single family residential structures, each of which may include guest

       and caretaker quarters and other buildings attendant thereto.” Id. at 31.

       However, the language in the second paragraph goes further and enjoins the

       Huffs from using the easements for commercial logging, hauling logs or trees,

       or any forestry activity. The Huffs assert that this preliminary injunction

       encroaches on their ability to exercise their rights on their property. We agree.


[27]   The phrase “forestry activity” was not defined by the trial court. However,

       Indiana Code section 32-30-6-1.5 defines the phrase “forestry operations” as

       “facilities, activities, and equipment used to plant, raise, manage, harvest, and

       remove trees on private land . . . [and] includes site preparation, fertilization,

       pest control, and wildlife management.” Therefore, the language in the second

       paragraph appears to prohibit the Huffs from utilizing the easements for any

       activity associated with planting, managing, harvesting, and removing trees

       from the Huff Real Estate. Under the language in the Grant of Easement, the

       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019         Page 15 of 20
       Huffs’ use of the easements was limited to the construction, development, and

       use by the Huffs and their grantees and assigns of six single-family residential

       structures. The evidence presented established that the Huff Real Estate is

       comprised of approximately 240 acres adjacent to The Shores, which consists of

       heavily wooded and hilly land with the only access by land being the three

       access easements granted in the Grant of Easement. In order for reasonable

       development or use of the Huff Real Estate, it is clear that some prudent

       logging and removal of trees will be necessary and that the hauling and removal

       of trees would be essential in developing the Huff Real Estate as contemplated

       in the Grant of Easement. We, therefore, conclude that the preliminary

       injunction ordered by the trial court was overbroad as it enjoined the Huffs

       from activities on the Huff Real Estate that would be necessary to develop the

       property and effectively prohibits them from accomplishing what is explicitly

       granted in the Grant of Easement. Based on this, we vacate the trial court’s

       order granting the preliminary injunction.


[28]   Although William testified that he was not in the process of building homes on

       the land but was “preparing for the future use of [the] land,” Cain testified that

       he objected to the Huffs’ use of the easements to remove logs for commercial

       sale even if for the development of single-family homes. Tr. at 78, 100. Based

       on the evidence presented, we recommend that this case be referred to

       mediation to allow the parties to hopefully find a middle ground in this dispute.

       Prudent logging of the Huff Real Estate is essential for the reasonable use and

       development of the property, and as the Huff Real Estate is landlocked, the


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019       Page 16 of 20
       easements will need to be used to facilitate this prudent logging. Some sort of

       middle ground should be sought between the parties to accomplish this end,

       and this court urges the trial court to consider on remand whether the covenants

       on which a middle ground cannot be found are contrary to law and should be

       vacated.


[29]   Vacated and remanded.


       Vaidik, C.J., concurs.


       Riley, J., dissents with separate opinion.




       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019     Page 17 of 20
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       William J. Huff, II Revocable
       Trust Declaration, Dated June
       28, 2011 and Nicole E. Huff
       Revocable Trust Declaration,
       Dated June 28, 2011,
       Appellants-Defendants,
                                                                  Court of Appeals Case No.
               v.                                                 18A-PL-1123

       Michael O. Cain and Linda A.
       Raymond,
       Appellees-Plaintiffs.



       Riley, Judge dissenting


[30]   I respectfully dissent from the majority’s conclusion that the preliminary

       injunction crafted by the trial court was overbroad. Preliminary and permanent

       injunctions serve different purposes and may, therefore, have different scopes.

       AGS Capital Corp., Inc. v. Product Action Intern., LLC, 884 N.E.2d 294, 313-14


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019                     Page 18 of 20
       (Ind. Ct. App. 2008), trans. denied. One of the purposes of a preliminary

       injunction is to protect the property and rights of the parties from any injury,

       usually by maintaining the status quo as it existed prior to the controversy, until

       the issues and equities in a case can be determined after a full examination and

       hearing. Id. at 314. For purposes of a preliminary injunction the status quo is

       usually defined as “the last actual, peaceful and noncontested status which

       preceded the pending controversy.” Kozuch v. CRA-MAR Video Ctr., Inc., 478

       N.E.2d 110, 115 (Ind. Ct. App. 1985).


[31]   The trial court’s order prohibited the Huffs from using the Easements for

       “commercial logging or for hauling logs or trees, or forestry activity.”

       (Appellants’ App. Vol. II, p. 110). It is this last term which the majority finds to

       be overbroad. However, at the preliminary injunction hearing, the Huffs

       maintained that their commercial logging operations were part of the

       implementation of a forestry plan they had developed by the DNR. Regardless

       of their motives in logging their land, the logging is what precipitated the

       controversy between the parties. The trial court’s inclusion of the term

       “forestry activity” was a reasonable description of the implementation of the

       forestry plan the Huffs described, and so I disagree with the majority that the

       term was overbroad for the purpose of preserving the status quo between the

       parties. Furthermore, while I agree with the majority that the Grant of

       Easement furnished the Huffs with the right to use the Easements to construct,

       develop, and use six single-family residential structures, it was undisputed that

       the Huffs were not in the process of constructing, developing or using


       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019         Page 19 of 20
       residential structures when they undertook their commercial logging activities.

       Therefore, I disagree with the majority that the trial court’s order prohibited the

       Huffs from exercising their rights.


[32]   Although the issues were not addressed by the majority, I find that Cain

       demonstrated that irreparable harm would result from the Huffs’ commercial

       logging, he had a reasonable likelihood of success on the merits of his claim,

       and that the public interest would not be disserved by a preliminary injunction

       on the Huffs’ commercial logging pending a full examination and hearing on

       the issues. Therefore, I would affirm the trial court’s grant of preliminary

       injunctive relief to Cain.


[33]   In its decision the majority recommends “that this case be referred to mediation

       to allow the parties to hopefully find a middle ground in this dispute” and urges

       “the trial court to consider on remand whether the covenants on which middle

       ground cannot be found are contrary to law and should be vacated.” (Opinion

       p. 16-17). I find that these observations are imprudent in that they border on

       offering an opinion on ongoing litigation and overstep our role in this review of

       a grant of preliminary injunctive relief. For these reasons, I dissent.




       Court of Appeals of Indiana | Opinion 18A-PL-1123 | March 11, 2019        Page 20 of 20